Filed 11/26/13 P. v. BearquiverCA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C073750

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF120306)

         v.

SONNY JAMES BEARQUIVER,

                   Defendant and Appellant.




         Appointed counsel for defendant Sonny James Bearquiver has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We find no errors and shall affirm the
judgment.




                                                             1
                                     BACKGROUND
       On December 25, 2011, defendant Sonny James Bearquiver threatened his
girlfriend with death when she told him to move out of her home. She feared that he
would harm her. In 1989, defendant was convicted of robbery.
       Defendant entered a negotiated plea of no contest to criminal threats (Pen. Code,
§ 422, count 2) and admitted a strike prior (Pen. Code, §§ 667, subds. (b)-(i), 1170.12) in
exchange for a stipulated sentence of four years in state prison and the dismissal of the
remaining counts and allegations. The court sentenced defendant accordingly.
       Defendant appeals. He did not obtain a certificate of probable cause (Pen. Code,
§ 1237.5).
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       We note an error in preparation of the abstract of judgment. The abstract
erroneously reflects that defendant committed count 2 in 2012. Defendant committed his
offense in December 2011. We will direct the trial court to correct the abstract
accordingly.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected




                                              2
abstract of judgment and forward a certified copy to the Department of Corrections and
Rehabilitation.



                                                     DUARTE               , J.



We concur:



      NICHOLSON            , Acting P. J.



      HOCH                 , J.




                                            3